DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 11/03/2021 is acknowledged.  The traversal is on the ground(s) that WO2014/153333 fails to disclose an outlet for sending a stream to the interior of the carbon of a vehicle.  This is not found persuasive because WO2014/153333 discloses both outlets 192 and 144.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 is objected to because of the following informalities:  “In” should not be capitalized.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “connected the motor” should be changed to “connected to the motor”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the primary amine".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meirav WO 2014/153333 A1.
Regarding claim 1, Meirav discloses an apparatus for separating and removing CO.sub.2 generated by one or more passengers in the air in an interior of a cabin of a vehicle (paragraphs 2, 9; claim 1; figures 1A and 1B) comprising: a) one or more, closed containers, each container having an interior that holds loose, light and porous, solid particles of a sorbent (paragraph 22; assembly 120): i) which can remove CO.sub.2 from a first stream of the air (figure 1A: entry conduit 140) when the first stream is contacted with the sorbent to form a second stream of air depleted in CO.sub.2 (figure 1A: exit conduit 144) and ii) from which CO.sub.2 can be removed when a third stream of air (figure 1B: outside air 180 entering conduit 184) is contacted with the sorbent to form a fourth stream of air enriched in CO.sub.2 (air exiting exit conduit 192); b) a first inlet conduit providing fluid communication for the first 
Regarding claim 2, Meirav discloses a single closed container for the solid particles of the sorbent (figure 1: 120). 
Regarding claim 4, Meirav discloses that each inlet conduit is in direct fluid communication with a lower portion of the interior of one of the containers and with a lower portion of its sorbent (see figures: it is noted that “lower” is a relative term and it is also noted that “lower portion” can include any portion, such as 99% of the total, no matter how large). 
Regarding claim 7, Meirav discloses that the sorbent is an amine-containing particulate material (claim 3). 
Regarding claim 12, Meirav discloses that the heater is connected to a motor of the vehicle, or to a battery system in the case of an at least partially electrically propelled vehicle (paragraph 36). 
Regarding claim 13, Meirav discloses that the third stream of air, heated by the heater connected the motor or the battery system, is supplied by a compressor or fan through the sorbent particles in the closed container (fan 190). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav WO 2014/153333 A1 in view of Yoshikawa CA 2973462 A1.
Meriav is relied upon as above.
Regarding claim 3, Meirav does not explicitly disclose that the solid particles of the sorbent comprise a fluidized bed in each container. However, the use of a fluidized bed is well-known in the art for capturing CO2 (see Yoshikawa claim 13). It would have been obvious to have the solid particles of Meirav be a fluidized bed, as taught by Yoshikawa, as this is a well-known means of capturing CO2. MPEP 2144.03 (A-E). 

Claims 4-6, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav WO 2014/153333 A1.
Meriav is relied upon as above.
Regarding claim 4, in the alternative, If Meirav is not deemed to disclose each inlet conduit is in direct fluid communication with a lower portion of the interior of one of the containers and with a lower portion of its sorbent, it nevertheless would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Meirav so that each inlet conduit is in a lower portion of the container, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C). 
Regarding claim 5, Meirav does not explicitly disclose a separate porous distributor is within the lower portion of the interior of each container between each of its inlet conduits and the lower portion of its sorbent. Nevertheless, the use of such a porous distributor is well-known in the art to prevent the sorbent from escaping out of the container and would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention. MPEP 2144.03 (A-E). 
Regarding claim 6, Meirav does not explicitly disclose that each outlet conduit is in direct fluid communication with an upper portion of the interior of one of the containers and with an upper portion of its sorbent. It nevertheless would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Meirav so that each outlet conduit is in an upper portion of the container, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C).
Regarding claims 10 and 11, Meirav does not explicitly disclose that the sorbent has an activity expressed as a total capacity for separating and removing CDs of at least 2 eq./l, or wherein the sorbent particles have a uniformity coefficient of at most 1.9. Nevertheless, absent a proper showing of criticality or unexpected results, the total capacity of the sorbent and the sorbent uniformity are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal CO2 removal. MPEP 2144.05.
Regarding claim 14, Meirav does not explicitly disclose that the second inlet conduit for each container extends through the sorbent particles therein, but does disclose heating the sorbent particles by heat exchange with the third stream (paragraph 36). It would have been obvious to have the second inlet conduit extend through the sorbent particles, as is generally well-known in the art. MPEP 2144.03 (A-E).  

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. On claim 8, the 112 2nd paragraph rejection would also need to be overcome. 
Regarding claims 8 and 9, the prior art does not explicitly disclose that the sorbent is a free base amine bead functionalized with the primary amine benzyl amine and supported on a porous polyester structure crosslinked with divinyl benzene, or that the sorbent is in the form of spherical beads of polystyrene, cross-linked with 8-10% divinylbenzene modified with methylamine. USPA 2014/0112856 A1 discloses similar sorbent beads (paragraph 118), but does not disclose the exact claimed sorbents. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776